
	
		II
		112th CONGRESS
		2d Session
		S. 2592
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Carper (for himself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on staple fibers of viscose rayon, not carded, combed, or otherwise processed
		  for spinning.
	
	
		1.Staple fibers of viscose rayon, not carded,
			 combed, or otherwise processed for spinning
			(a)In generalHeading 9902.23.33 of the Harmonized Tariff
			 Schedule of the United States (relating to staple fibers of viscose rayon, not
			 carded, combed, or otherwise processed for spinning) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendments made by
			 subsection (a) apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
